200 F.2d 200
VALLEY NATIONAL BANK OF PHOENIX,v.Floyd F. CALDWELL and Margaret S. Caldwell, husband and wife.
No. 4530.
United States Court of Appeals Tenth Circuit.
Oct. 7, 1952.

W. C. Whatley and LaFel E. Oman, Las Cruces, N.M., and Rawlins, Davis, Christy, Kleinman & Burrus, Phoenix, Ariz., for appellant.
Garland & Sanders and Edwin Mechem, Las Cruces, N.M., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed October 7, 1952, pursuant to stipulation of the parties.